Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sergey et al (US 2015/0303572), herein after “Sergey”.
Regarding claim 1, Sergey discloses in Figure 3, an antenna module, comprising: 
a base substrate (110) of a magnetic material;

a first electrode disposed (310) on the lower surface of the insulating substrate (130); 
a second electrode (320) disposed to be spaced apart from the first electrode on the lower surface of the insulating substrate (130); and
a radiation wire (200a) wound around the base substrate (110), having one end portion connected to the first electrode (310), and having the other end portion connected to the second electrode (320).
Regarding claims 2 and 4, as applied to claim 1, Sergey discloses in Figure 3, wherein the base substrate (110) is a ferrite substrate (see par. 0091);
wherein the thickness (T6, Fig. 6) of the insulating substrate (130) is formed to 50µm or more and 200µm or less (T6=0.2mm≈200200µm , see par. 132).
Regarding claims 5-6, as applied to claim 1, Sergey discloses in Figure 3, 
wherein the first electrode (310) is disposed to be biased to the first short side of the insulating substrate (110), and the second electrode (320) is disposed to be biased to the second short side of the insulating substrate (310); wherein the first electrode (310) and the second electrode (320) are a metal material.
Regarding claims 9-11, as applied to claim 1, Sergey discloses in Figure 3,
wherein the insulating substrate (130) comprises a first insulating substrate (130a) having the first electrode (310) formed on the lower surface thereof; and
a second insulating substrate (130b) having the second electrode (320) formed on the lower surface thereof, and disposed to be spaced apart from the first insulating substrate;
wherein the first insulating substrate (130a) is disposed to be biased to the first short side of the base substrate, and the second insulating substrate (130b) is disposed to be biased to the second short side of the base substrate;
.
Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuragi (JP 2013222264).
Regarding claim 1, Sakuragi discloses in Figure 3, an antenna module, comprising: 
a base substrate (1) of a magnetic material;
an insulating substrate (A) stacked on the lower surface (see 3d) of the base substrate (1); 
a first electrode (PAD1, Fig. 3c) disposed on the lower surface of the insulating substrate (A); 
a second electrode (PAD2, Fig. 3c) disposed to be spaced apart from the first electrode (PAD1) on the lower surface of the insulating substrate (A, Fig. 3c); and
a radiation wire (L) wound around the base substrate (1), having one end portion connected to the first electrode (PAD1), and having the other end portion connected to the second electrode (PAD2).
Regarding claims 5-6, as applied to claim 1, Sakuragi discloses in Figure 3, wherein the first electrode is disposed to be biased to the first short side of the insulating substrate, and the second electrode is disposed to be biased to the second short side of the insulating substrate;
wherein the first electrode (PAD1) and the second electrode (PAD2) are a metal material	Regarding claims 7-8, as applied to claim 1, Sakuragi discloses in Figure 3,
wherein the radiation wire (L) is wound around a laminate on which the base substrate (1) and the insulating substrate (A) have been stacked to be wound around the upper surface of the base substrate (1) and the lower surface of the insulating substrate (A);
wherein the radiation wire (L) is wound in a separation space between the first electrode (PAD1) and the second electrode (PAD2) in the lower surface of the insulating substrate (A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey. 
Regarding claim 3, Sergey discloses every feature of claimed invention as expressly recited in claim 1, except for the insulating substrate being made of one selected from Polyimide (PI) and FR4. However, such difference is not patentable. Using a polyimide or FR4 insulating substrate to isolate the base substrate and circuit board is common practice and well known in the art. One of such examples is the teaching of Kubo et al (US 2007/0247387), Figure 17, a polyimide substrate (470) or FR4 insulating substrate to isolate the base substrate (402) and circuit board (300). Therefore, to employ having the polyimide substrate as claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845